Name: 91/668/EEC: Council Decision of 2 December 1991 concerning the conclusion of the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faroe Islands of the other part
 Type: Decision
 Subject Matter: Europe;  international trade;  European construction;  tariff policy
 Date Published: 1991-12-31

 Avis juridique important|31991D066891/668/EEC: Council Decision of 2 December 1991 concerning the conclusion of the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faroe Islands of the other part Official Journal L 371 , 31/12/1991 P. 0001 - 0001COUNCIL DECISIONof 2 December 1991concerning the conclusion of the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faroe Islands of the other part(91/668/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement negotiated between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faroe Islands of the other part should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faroe Islands of the other part is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community and to give the notification provided for in Article 38 of the Agreement (1). Done at Brussels, 2 December 1991. For the CouncilThe PresidentH. VAN DEN BROEK (1) See page 8 of this Official Journal.